In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐4217 
JERMEL POPE, 
                                                 Petitioner‐Appellant, 

                                   v. 

JANET PERDUE, 
                                                 Respondent‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Central District of Illinois. 
               No. 14‐cv‐01393 — Sara Darrow, Judge. 
                      ____________________ 

     ARGUED NOVEMBER 29, 2017 — DECIDED MAY 3, 2018 
                ____________________ 

   Before WOOD, Chief Judge,  and RIPPLE and KANNE, Circuit 
Judges. 
   KANNE, Circuit Judge. Various statutes vest the Federal Bu‐
reau of Prisons (“BOP”) with the authority to make decisions 
that  affect  aspects  of  a  federal  inmate’s  sentence.  In  Jermel 
Pope’s case, the BOP used its authority to prolong his federal 
sentence. Pope argues that the BOP erroneously wielded that 
authority and asks that we reconsider the BOP decisions that 
2                                                      No. 16‐4217 

extended his sentence. Pope has completed his term of impris‐
onment and is now serving a period of federal supervised re‐
lease, so we must also consider whether Pope’s habeas corpus 
petition is now moot because he is no longer housed in a fed‐
eral corrections facility. 
                          I. BACKGROUND 
    On February 8, 2008, Illinois state authorities arrested Jer‐
mel Pope and charged him with pandering in violation of Il‐
linois law. While his state case was pending, a federal grand 
jury returned an indictment against him for violating the fed‐
eral equivalent of the state pandering law. Both the state and 
federal charges stemmed from the same events. 
    Pope  bounced  back  and  forth  between  state  and  federal 
facilities in order to appear in both the state and federal pro‐
ceedings. These transfers were always conducted under a writ 
of habeas corpus ad prosequendum. Using this writ, a sover‐
eign may take temporary custody of a prisoner in the custody 
of another sovereign, for the purpose of prosecution, without 
acquiring primary custody. 
   On  June  10,  2009,  a  federal  court  sentenced  Pope  to  100 
months’  imprisonment  on  the  federal  offense.  And  a  few 
months later, on August 24, 2009, an Illinois court sentenced 
him to five years’ imprisonment on the state charge. 
     Then on August 31, 2009—shortly after the imposition of 
his state sentence and over two months after the imposition 
of his federal sentence—Pope was moved from an Illinois fa‐
cility  and  housed  in  a  federal  correctional  center.  Two  hun‐
dred  and  sixty‐eight  days  later,  on  May  25,  2010,  Pope  was 
returned to a state facility. These post‐sentencing changes of 
No. 16‐4217                                                         3

custody were not accompanied by a writ of habeas corpus ad 
prosequendum. 
    Having returned to a state facility on May 25, 2010, Pope 
then remained at the state facility for the duration of his state 
sentence. On August 6, 2010—two years and six months after 
his  arrest—Illinois  paroled  Pope.  That  same  day  Pope  was 
turned over to federal authorities. 
    Notwithstanding the fact that the BOP had previously ex‐
ercised custody over Pope from August 31, 2009, to May 25, 
2010, the BOP calculated the start date of his federal sentence 
as August 6, 2010. The BOP also refused to give Pope credit 
for time served that had already been credited to his state sen‐
tence. Later, it also denied Pope’s request that the BOP retro‐
actively designate the Illinois prison where he served his state 
sentence as his place of imprisonment for his federal sentence. 
This retroactive designation would have, in effect, run Pope’s 
federal sentence concurrently with his state sentence. 
    Pope’s challenges to the BOP’s decisions have dragged on 
for years. After exhausting his administrative remedies, Pope 
filed this habeas corpus petition on September 29, 2014. Five 
months  later,  the  district  court  ordered  the  Government  to 
show cause why Pope’s writ should not be granted. In April 
2015, the Government filed its response. 
    It was not until July 2016—21 months after Pope filed the 
petition we now review, and 14 months after the Government 
filed  its  response—that  the  district  court  returned  to  Pope’s 
petition. It granted the petition in part, ordering the BOP to 
credit Pope 30 days. It denied all but one of Pope’s additional 
claims. Because the Government had failed to respond to the 
4                                                      No. 16‐4217 

substance of that final claim, the district court gave the Gov‐
ernment additional time to respond. Finally, on December 13, 
2016—over  two  years  after  Pope  filed  initially—the  district 
court denied the remainder of his petition. 
    Pope  appealed.  This  Court  set  a  briefing  schedule  to  be 
completed on September 13, 2017, and scheduled oral argu‐
ment for November 29, 2017. On November 24, 2017, the BOP 
released Pope to begin serving his term of supervised release. 
Then, two days before oral argument, the Government moved 
to dismiss this case as moot. We now address that motion, as 
well as the merits of Pope’s 28 U.S.C. § 2241 petition, which 
we review de novo, Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 
2013). 
                             II. ANALYSIS 
    This  appeal  stems  from  the  BOP’s  position  that  Pope 
should  serve  his  federal  sentence  consecutively  rather  than 
concurrently with his state sentence. To ensure that end, the 
BOP commenced Pope’s federal sentence only after he was pa‐
roled by Illinois despite the fact that Pope had already spent 
months in a BOP facility. It also denied his request for a retro‐
active  designation.  Finally,  it  denied  him  time‐served  credit 
against his federal sentence for time Illinois counted towards 
his state sentence. 
   On  appeal,  Pope  challenges  each  of  these  decisions.  The 
Government contests the merits of Pope’s claims and argues 
that  Pope’s  case  is  now  moot  because  he  has  been  released 
from prison. 
   Our analysis proceeds in two parts. We first address moot‐
ness, concluding that Pope’s petition is live. We then turn to 
No. 16‐4217                                                                5

the merits. There, we conclude the BOP held Pope in prison 
for too long. 
     A. Pope’s release from prison does not render his claim moot. 
    The  heavy  burden  of  demonstrating  mootness  lies  with 
the party asserting it. Friends of the Earth, Inc. v. Laidlaw Envtl. 
Servs. (TOC), Inc., 528 U.S. 167, 189 (2000). When a former in‐
mate still serving a term of supervised release challenges the 
length or computation of his sentence, his case is not moot so 
long as he could obtain “any potential benefit” from a favor‐
able decision. United States v. Trotter, 270 F.3d 1150, 1152 (7th 
Cir. 2001) (“Unless we are confident that [the former inmate] 
cannot benefit from success on appeal, the case is not moot.”).1 
     The Government cannot meet this heavy burden because 
Pope can benefit from success on appeal. It is true that a find‐
ing that Pope spent too much time in prison would not auto‐
matically entitle him to less supervised release. United States 
v. Johnson, 529 U.S. 53, 59–60 (2000). Nevertheless, such a find‐
ing  would  carry  “great  weight”  in  a  § 3583(e)  motion  to  re‐
duce Pope’s term. Id. at 60. This is enough. See United States v. 
Epps, 707 F.3d 337, 345 (D.C. Cir. 2013); Mujahid v. Daniels, 413 
F.3d 991, 994–95 (9th Cir. 2005). 
     The  Government  nonetheless  contends  that  Pope  has 
nothing to gain on remand because he initially received a term 
of  supervised  release  below  the  mandatory  minimum.  This 
argument fails because it collapses the statutory requirements 
                                                 
      1 The Government’s reliance on Spencer v. Kemna’s mootness standard 

is misplaced. See 523 U.S. 1, 7 (1998). While Pope is no longer incarcerated, 
he remains on supervised release—another form of custody. Trotter, 270 
F.3d at 1152. Thus, Spencer, a case in which the plaintiff was no longer in 
custody at all, does not apply. 
6                                                             No. 16‐4217 

that govern how the court must impose a sentence with those 
that  control  how  it  may  modify  one.  When  the  court  sen‐
tenced Pope, it was bound by statute to impose a mandatory 
minimum term of supervised release. See 18 U.S.C. § 3583(a) 
(“The court, in imposing a sentence to a term of imprisonment 
… shall include as a part of the sentence a requirement that 
the  defendant  be  placed  on  a  term  of  supervised  release  if 
such a term is required by statute … .”). But § 3583(e) also in‐
dependently authorizes the court to “terminate a term of su‐
pervised  release  …  if  it  is  satisfied  that  such  action  is  war‐
ranted by the conduct of the defendant released and the inter‐
est of justice.” Id. § 3583(e)(1). No language from either sub‐
section suggests that Congress intended a minimum term of 
supervised release “in imposing a sentence” to constrain the 
court’s ability to later terminate it. United States v. Spinelle, 41 
F.3d  1056,  1060  (6th  Cir.  1994);  United  States  v.  Scott,  362  F. 
Supp.  2d  982,  983–84  (N.D.  Ill.  2005).  The  court,  therefore, 
could  terminate  Pope’s  term  of  supervised  release  after  one 
year even though Pope initially received a term of supervised 
release below the statutory minimum.2 
    The Government also argues that Pope’s challenge is moot 
because the authority to modify his term of supervised release 
rests with the federal sentencing court rather than the federal 
habeas court. Yet it fails to explain why mootness should turn 
on the identity of the court on remand, particularly when this 
court could order the habeas court to transfer further proceed‐
ings to the sentencing court. Here, we need only ask whether 
Pope has something to gain on remand. He does. 

                                                 
     2 In holding today that Pope may benefit from a favorable decision, 

we reject Trotter’s dicta suggesting otherwise. See 270 F.3d at 1153.  
No. 16‐4217                                                           7

    Though Pope has been released from prison, he remains 
in custody. A finding by this court that Pope spent too long in 
prison would not automatically entitle him to less supervised 
release. But it would carry great weight in a § 3583(e) motion 
to reduce that term. That potential benefit keeps Pope’s case 
alive. 
    B. Pope spent more time in prison than he should have. 
    Pope  contends  that  he  was  held  beyond  his  prison  term 
through three means. First, he argues that the BOP miscalcu‐
lated the start date of his federal sentence. Second, he argues 
that the BOP abused its discretion by denying his request for 
a retroactive designation. And third, he argues that the BOP 
should have given him credit for time served that Illinois had 
already credited against his state sentence. We address each 
argument in turn. 
    1. The BOP began to run Pope’s federal sentence several months 
    too late. 
    The  BOP  determined  that  Pope’s  federal  sentence  com‐
menced  on  August  6,  2010.  Pope  contends  that  the  BOP  in‐
stead should have begun his sentence on August 31, 2009—
the start of a 268‐day period in which he was held in federal 
custody without a writ of habeas corpus ad prosequendum. 
While  the  BOP  has  authority  to  determine  when  a  sentence 
begins  to  run,  its  exercise  of  that  authority  is  bound  by  the 
doctrine  of  primary  custody,  see  Ponzi  v.  Fessenden,  258  U.S. 
254, 260–61 (1922), and by statute, see 18 U.S.C. § 3585(a). Ex‐
amining both, we conclude that Pope’s federal sentence com‐
menced on August 31, 2009. 
8                                                          No. 16‐4217 

     a.  The  United  States  exercised  primary  custody  over  Pope  on 
     August 31, 2009. 
    Under the doctrine of primary custody, an inmate’s federal 
sentence may only commence after the government exercises 
primary jurisdiction over him. See Loewe v. Cross, 589 F. App’x 
788, 789 (7th Cir. 2014); Elwell v. Fisher, 716 F.3d 477, 481 (8th 
Cir. 2013); Binford v. United States, 436 F.3d 1252, 1256 (10th Cir. 
2006). In general, the sovereign that first arrests a defendant 
takes primary custody over him. See United States v. Cole, 416 
F.3d 894, 897 (8th Cir. 2005); Thomas v. Brewer, 923 F.2d 1361, 
1366–67  (9th  Cir.  1991).  The  arresting  sovereign  retains  pri‐
mary custody “until [it] relinquishes its priority in some way.” 
Cole, 416 F.3d at 897. 
    Because the decision to relinquish primary custody rests 
solely  with  the  sovereign  exercising  priority,  see  Ponzi,  258 
U.S. at 260–62, we look to the intent of that sovereign to deter‐
mine if it has relinquished primary custody through a trans‐
fer. In the absence of evidence that the transferring sovereign 
intended to maintain custody, we presume that the sovereign 
intended to relinquish it. This presumption promotes clarity 
for inmates, jailers, and courts. Clarity here is particularly im‐
portant for prisoners whose rights may depend on the sover‐
eign  under  whose  jurisdiction  they  are  subject.  Stephens  v. 
Sabol, 539 F. Supp. 2d 489, 496 (D. Mass. 2008). 
    In this case, Illinois authorities arrested Pope on February 
8, 2008. Thus, Illinois had primary custody over him starting 
that day. The BOP maintains that Illinois maintained primary 
custody until Pope was paroled on August 6, 2010. This could 
only be the case, however, if Illinois intended to maintain pri‐
mary custody over Pope despite transferring him to the BOP 
on August 31, 2009. 
No. 16‐4217                                                              9

    Here, the transfer itself is the only compelling evidence of 
Illinois’s intent, and that evidence weighs in favor of finding 
that Illinois intended to relinquish primary custody. We reject 
Pope’s contention that the absence of a writ of habeas corpus 
ad prosequendum indicates that Illinois intended to transfer 
primary custody. By the time the August 31 transfer occurred, 
the need for this writ had passed because Pope’s federal and 
state proceedings had concluded. Likewise, we reject the in‐
vitation by both parties to rely on recent statements made by 
IDOC  officials.  These  statements,  made  nearly  7  years  after 
the  transfer,  provide  little  insight  into  Illinois’s  intent  at  the 
time. 
    The BOP had ample opportunity in the district court to in‐
troduce  evidence  that  Illinois  intended  to  maintain  custody 
over Pope when it transferred him to the BOP on August 31, 
2009. In the absence of this evidence, we presume that Illinois 
intended to relinquish custody. Accordingly, we find that on 
August 31, 2009, when Illinois transferred Pope without any 
indication that the state intended to maintain custody, Illinois 
intentionally relinquished primary custody. 
    b. Pope satisfied the statutory requirements for the commence‐
    ment of his sentence on August 31, 2009. 
    18 U.S.C. § 3585(a) provides that “[a] sentence to a term of 
imprisonment  commences  on  the  date  the  defendant  is  re‐
ceived in custody awaiting transportation to … the official de‐
tention facility at which the sentence is to be served.” Because 
Pope had been received in primary federal custody on August 
31, 2009, at the Chicago Metropolitan Correctional Center to 
await transportation to the official detention facility at which 
10                                                            No. 16‐4217 

Pope’s federal sentence was to be served, he satisfied the stat‐
utory requirements as well. 
    The Government insists that Pope could not have satisfied 
the statute. In its view, the statute requires the BOP to desig‐
nate the inmate to a detention facility before a sentence can 
commence. This argument fails as the language of the statute 
contains no such requirement. It requires that the inmate be 
awaiting transport to a detention facility, not that the deten‐
tion facility already be assigned. Moreover, such an interpre‐
tation would lead to unwarranted results. Under it, an inmate 
could  spend  a  lifetime  in  primary  federal  custody  without 
commencing his sentence if the BOP simply refused to desig‐
nate a facility.  
    Illinois  transferred  Pope  to  federal  authorities  after  his 
state  sentencing  without  any  indication  that  it  intended  to 
maintain primary custody. In doing so, it transferred primary 
custody to federal authorities. When Pope arrived at the Chi‐
cago  Metropolitan  Correctional  Center,  he  also  satisfied  the 
statutory requirements for his federal sentence to commence. 
We  therefore  conclude  that  Pope’s  federal  sentence  com‐
menced on August 31, 2009. 3 




                                                 
3 This holding does not upset the BOP’s ability to run federal sentences 

concurrently  with  state  sentences  through  designation  under  18  U.S.C. 
§§ 3585(a)  and  3621(b).  The  BOP  simply  may  not  delay  the  commence‐
ment of the sentence of an inmate in its primary custody by failing to des‐
ignate an official detention facility.  
No. 16‐4217                                                          11

    2.  The  BOP  abused  its  discretion  by  misapplying  18  U.S.C. 
    § 3584(a) when it denied Pope’s request for a retroactive desig‐
    nation. 
   As  he  was  serving  his  federal  sentence,  Pope  asked  the 
BOP  to  retroactively  designate  the  Illinois  prison  where  he 
served his state sentence as his place of imprisonment for his 
federal sentence. See 18 U.S.C. § 3621. The BOP denied Pope’s 
request.  Pope  contends  that  the  BOP  abused  its  discretion 
when it denied his request because it considered—and drew 
unwarranted inferences from—silence by the district court on 
whether his federal sentence should run consecutively or con‐
currently with his state sentence. 
    The  BOP  may  weigh  five  factors  when  it  considers  a  re‐
quest for retroactive designation. In Pope’s case, the BOP con‐
sidered three factors, including “any statement by the court 
that  imposed  the  sentence  …  concerning  the  purposes  for 
which  the  sentence  to  imprisonment  was  determined  to  be 
warranted [or] recommending a type of penal or correctional 
facility as appropriate.” See 18 U.S.C. § 3621(b)(4). In consid‐
ering this factor the BOP stated that, under 18 U.S.C. § 3584(a), 
“terms of imprisonment imposed at different times run con‐
secutively  unless  the  court  orders  that  the  terms  are  to  run 
concurrently.”  (R.  1  at  17.)  It  further  noted  that  the  federal 
court  did  “not  assert[]  a  position  pertaining  to  retroactive 
(concurrent) designation.” (Id.) The BOP therefore presumed 
from the court’s silence that Pope’s sentence should run con‐
secutively. 
   The  Supreme  Court  has  explicitly  prohibited  the  BOP 
from drawing this inference for defendants who—like Pope—
had  not  yet  received  their  state  sentence  when  their  federal 
sentence was imposed. Setser v. United States, 566 U.S. 231, 239 
12                                                            No. 16‐4217 

(2012).4 Thus, on this basis the BOP abused its discretion when 
it  considered  Pope’s  request  for  retroactive  designation. 
Mangum v. Hallembaek, 824 F.3d 98, 101–103 (4th Cir. 2016). 
      3. The BOP lawfully refused to credit time Pope served in cus‐
      tody before his state sentence commenced.  
   Finally, Pope argues that the BOP violated federal law by 
not crediting the time he spent in custody before his state sen‐
tence commenced. This argument fails. 
    The BOP “has the authority to determine when to give a 
defendant credit against a sentence for time he has served.” 
United States v. Jones, 34 F.3d 495, 499 (7th Cir. 1994). The BOP 
must  give credit “toward  the service of a term of  imprison‐
ment for any time he has spent in official detention prior to 
the date the sentence commences … that has not been credited 
against  another  sentence.”  18  U.S.C.  § 3585(b)  (emphasis 
added). In Pope’s case, the BOP determined that Illinois had 
already credited Pope for the time he served before his state 
sentence. It therefore did not credit that time against Pope’s 
federal sentence. 
     The state court’s original judgment credited Pope 534 days 
against his  state sentence. Pope,  however, places  heavy  em‐
phasis on the fact that the state court amended its judgment 
to  remove  any  reference  to  time  served.  He  insists  that  this 
shows irrefutably that Illinois did not credit that time. We are 
not persuaded. Like the district court, we are “skeptical that 
                                                 
4 During oral argument, the Government claimed for the first time that the 

BOP denied Pope’s retroactive designation request before Setser. The rec‐
ord is unclear on the exact timing of the BOP’s decision. Regardless, argu‐
ments raised for the first time at oral argument are waived. See, e.g., Qual‐
ity Oil, Inc. v. Kelley Partners, Inc., 657 F.3d 609, 614 (7th Cir. 2011).  
No. 16‐4217                                                        13

an  Illinois  court  could  retroactively  declare,  in  purely  tech‐
nical fashion, that it had refused to credit time against a pris‐
oner’s sentence.” (R. 16 at 8.) 
    A  less  myopic  view  of  the  facts  demonstrates  that  the 
BOP’s decision was well within its discretion. Indeed, the Illi‐
nois  court  sentenced  Pope  to  five  years’  imprisonment.  Be‐
cause  Illinois  gives  day‐for‐day  credit,  he  would  expect  to 
serve two years and six months of that sentence. Illinois pa‐
roled Pope two years and six months after his arrest. This, of 
course, implies that Illinois credited Pope for that time. The 
state  court’s  original  judgment  suggested  the  same.  And 
when the BOP contacted the IDOC about this question, it con‐
firmed that Illinois had credited Pope for this time. Because 
the state court’s amended judgment ignored that Pope had in 
fact received credit for time served, the BOP did not abuse its 
discretion when it assigned it little weight. 
                           III. CONCLUSION 
    Because overincarceration carries great weight in a motion 
to modify supervised release under 18 U.S.C. § 3538(e), Jermel 
Pope’s case remains live. It has merit as well. The BOP miscal‐
culated the date Pope’s sentence commenced. But for this er‐
ror, it would have released Pope from prison months before it 
eventually did. The BOP also abused its discretion when it de‐
nied Pope’s request for retroactive designation. Its decision to 
deny Pope time‐served credit, however, was within its discre‐
tion. 
    Accordingly,  we DENY the Government’s motion to dis‐
miss  Pope’s  case  as  moot,  and  VACATE  and  REMAND  the 
district court’s denial of Pope’s habeas corpus petition. On re‐
14                                                     No. 16‐4217 

mand, the district court shall transfer Pope’s case to the sen‐
tencing  court  for  further  proceedings.  IT  IS  FURTHER 
ORDERED  that  the  BOP  shall  revise  the  date  of  the  com‐
mencement of Pope’s federal sentence to August 31, 2009, and 
reconsider  Pope’s  request  for  retroactive  designation  in  line 
with the Supreme Court’s decision in Setser.